Citation Nr: 9929394	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  98-17 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The appellant had active military service from July 1959 to 
October 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which denied the above 
issue.  Additional evidentiary development is needed prior to 
appellate disposition of this claim.

Where a claimant has filed an application to reopen a claim 
and VA has notice of the existence of evidence that may be 
sufficient to reopen the claim, or, in the alternative, which 
may well-ground the claim, VA has a duty to inform the 
appellant of the necessity to submit that evidence to 
complete his application for benefits.  See Graves v. Brown, 
8 Vet. App. 522, 525 (1996); Robinette v. Brown, 8 Vet. App. 
69 (1995); 38 U.S.C.A. § 5103(a) (West 1991).  

In statements to the RO, the appellant has indicated that (a) 
he received treatment for his left knee condition from a 
private physician within the presumptive period; (b) he 
receives continuous treatment for his left knee condition at 
the VA Medical Center in San Juan; (c) he received continuous 
treatment for his left knee condition at Roosevelt Roads from 
separation from service; and (d) he received treatment at the 
VA hospital in Rio Piedras, Puerto Rico.  The veteran also 
indicated that he was unable to remember the name or address 
of the physician who treated him after service, but he would 
provide that information if he remembered.  It is unknown 
whether these records will provide information sufficient to 
reopen the appellant's claim, but the RO must obtain any 
indicated VA treatment records and give the veteran an 
opportunity to submit any reported private treatment records.  
See 38 C.F.R. § 3.159(c) (1999).

Furthermore, the appellant submitted a letter from Dr. 
Neftali Ortiz Ares, which indicated, in pertinent part, that 
the appellant injured his left knee in 1966 and, as a result, 
was now totally incapacitated for walking or standing for 
long periods of time.  The medical rationale for Dr. Ortiz's 
opinion was not indicated, nor were the doctor's treatment 
records provided.  The appellant should be informed of the 
necessity of obtaining his treatment records from the doctor 
and the medical rationale for Dr. Ortiz's opinion.  See 
38 C.F.R. § 3.159(c) (1999); see also 38 U.S.C.A. § 5103(a) 
(West 1991).

Accordingly, while the Board regrets the delay, this case is 
REMANDED for the following:

1.  Obtain and associate with the claims 
file the appellant's treatment records 
from the VA Medical Centers in San Juan 
and in Rio Piedras for all treatment 
since 1967.  

2.  Tell the veteran of the importance of 
submitting his treatment records from any 
private providers who have treated him 
for his left knee from his separation 
from service.  Point out that actual 
treatment records, as opposed to 
summaries, are requested.  Such treatment 
records should include any treatment 
received within the first post-service 
year, treatment from Roosevelt Roads, and 
from Dr. Neftali Ortiz Ares.  Point out 
that it is the claimant's responsibility 
to submit evidence in support of his 
claim.  38 C.F.R. § 3.159(c) (1999).

Moreover, advise the appellant that the 
medical rationale for Dr. Ortiz's opinion 
that he is totally incapacitated as a 
result of a knee injury in 1966 was not 
provided in the 1998 letter.  Request 
that he contact Dr. Ortiz and obtain 
another letter explaining the medical 
rationale supporting his opinion, 
including the exact basis of such opinion 
(i.e., what records were reviewed in 
reaching this conclusion).

3.  Thereafter, readjudicate the 
appellant's claim to reopen his left knee 
claim, with application of all 
appropriate laws and regulations and 
consideration of any additional evidence 
developed upon remand.  See 38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).  If the 
benefit sought on appeal remains denied, 
provide the appellant and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period of time for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

